Peb Ctjbiam.
In this action for an accounting, the referee, acting as a court, on December 12, 1968, rendered judgment for the plaintiffs against the named defendant in the amount of $10,813.67. The named defendant appealed, and on November 18, 1969, the referee filed a finding in which he concluded that the amount of the indebtedness owed by the named defendant to the plaintiffs was not $10,313.67 but $8,691.47. The finding obviously does not support the judgment appealed from; the discrepancies between the ultimate conclusion reached in the finding and the judgment as rendered involve not only mathematical computations but disputed findings of subordinate facts. On the record before us, we are unable to do otherwise than find error as to the judgment in favor of Francis R. and Hazel C. Feelan against Howard Gr. Feelan.
There is error in part; the judgment is affirmed except as to the amount of damages awarded to Francis R. and Hazel C. Feelan against Howard Gr. Feelan and a new trial is ordered limited to that issue.